                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    LANCE LAIRD, et al.,
                                                 Case No. 2:16-cv-14376
               Plaintiffs,
                                                 HONORABLE STEPHEN J. MURPHY, III
    v.

    LAUREN OLVER, et al.,

               Defendants.
                                    /

             OPINION AND ORDER GRANTING DEFENDANTS'
          MOTIONS TO DISMISS [42, 51] AND DISMISSING THE CASE

         On March 29, 2018, Plaintiff 1 filed an amended complaint. ECF 32. Plaintiff

alleges that Defendant Patricia Worth ("Worth"), as Guardian ad litem for his

children, and all other Defendants, as employees of the Michigan Department of

Human Services ("DHS"), violated his constitutional rights while acting under the

color of state law. See generally, id. Plaintiff alleges that Defendants violated his First

Amendment right to family association and unity, his Fourteenth Amendment due

process and equal protection rights, and his Fourth Amendment right to be free from

unreasonable search and seizure. Id. at 257–60. On April 26, 2018, Defendants Sarah

Britten, Debra Faust, Angela Jenkins, Amanda Ostrander, Charles Rose, Jennifer

Sczykutowicz, and Mollie Wagner ("DHS Defendants") 2 filed a motion to dismiss


1 Asthe Court previously noted, it will refer to the Plaintiffs in the singular for clarity.
See ECF 12, PgID 90.

2Although Defendants Jones and Olver are also DHS employees, for ease of reference
the Court will refer only to the Defendants that collectively moved to dismiss the
amended complaint in ECF 42 as "DHS Defendants."


                                             1
based on qualified immunity. ECF 42. On May 18, 2018, Defendant Rashaad Jones

filed a motion to dismiss because the amended complaint does not identify him as

personally involved in the allegedly unconstitutional conduct. ECF 51. On December

12, 2018, the Court dismissed Defendant Patricia Worth from the case. ECF 66.

                                   BACKGROUND

      Plaintiff Lance Laird is the biological father of the minor plaintiffs he

represents in the case. His claims arise out of a prior Michigan state-court proceeding

regarding his—and the children's mother's—parental rights. In Laird’s state court

litigation, the Michigan Supreme Court considered Michigan's "one-parent doctrine,"

under which, after a court has established jurisdiction over a child by adjudicating

the rights of one parent, "the court [can] then enter dispositional orders affecting the

parental rights of both parents." In re Sanders, 495 Mich. 394, 407 (2014) (emphasis

in original). The Michigan Supreme Court held that "dispositional hearings are

constitutionally inadequate; due process requires that every parent receive an

adjudication hearing before the state can interfere with his or her parental rights."

Id. at 415. The Michigan Supreme Court therefore found that the prior adjudication

of the children's mother's rights did not provide a valid basis for Laird's parental

rights to be modified after only a dispositional hearing. Id. at 421–23. Laird now seeks

monetary damages against the DHS employees involved in his custody battle.

                                STANDARD OF REVIEW

      When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

the complaint in the light most favorable to the plaintiff, presumes the truth of all




                                           2
well-pleaded factual assertions, and draws every reasonable inference in favor of the

non-moving party. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th

Cir. 2008). To survive a motion to dismiss, "the complaint must contain either direct

or inferential allegations respecting all the material elements to sustain a recovery

under some viable legal theory." Nat'l Hockey League Players Ass'n v. Plymouth

Whalers Hockey Club, 419 F.3d 462, 468 (6th Cir. 2005) (citation omitted). It must

allege facts "sufficient 'to raise a right to relief above the speculative level,' and to

'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)).

      Section 1983 subjects those acting under the color of state law to liability for

violating the constitutional or statutory rights of citizens. See 42 U.S.C. § 1983. "But

government officials performing discretionary functions generally are granted a

qualified immunity[.]" Wilson v. Layne, 526 U.S. 603, 609 (1999). Qualified immunity

shields government officials "from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known." Id. (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Qualified immunity not only shields officials from liability but

immunizes them from suit altogether. See Porter v. City of Dyersburg, No. 07-2638

B/P, 2008 WL 2222693, at *1 (W.D. Tenn. Apr. 2, 2008) (quoting Skousen v. Brighton

High Sch., 305 F.3d 520, 526 (6th Cir. 2002)). "After a defendant has raised the

defense of qualified immunity by a motion to dismiss . . . the burden of pleading facts




                                           3
which, if true, 'describe a violation of a clearly established statutory or constitutional

right of which a reasonable public official, under an objective standard, would have

known' rests on plaintiff." Gregory v. Hunt, 872 F. Supp. 476, 479 (W.D. Tenn. 1991)

(quoting Kennedy v. City of Cleveland, 797 F.2d 297, 299 (6th Cir. 1986)).

                                    DISCUSSION

I.    Defendant Rashaad Jones

      Jones asserts that Plaintiff's allegations do not identify him as personally

involved in the alleged constitutional violations. ECF 51, PgID 486. Although

Plaintiff alleges that "[a]ll named defendants in this action were involved in the

taking, causing to be took [sic] (from LL), investigation and other personal

involvement regarding LL's plaintiff minor children," his factual allegations

regarding Defendant Jones are scarce. ECF 32, PgID 255. And when deciding a Rule

12(b)(6) motion to dismiss, the Court "need not accept a 'bare assertion of legal

conclusions.'" Tackett v. M & G Polymers, USA, 561 F.3d 478, 488 (6th Cir. 2009)

(quoting Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

      Plaintiff asserts Jones: "was, at all times relevant to this action, a caseworker

employed by DHS;" placed C.L. with Plaintiff on September 19, 2011; inspected the

home that same date and found no concerns; placed P.S. and C.L. with Plaintiff's

mother, Shirley Behling, on November 2, 2011; and inspected the home that day and

again found no concerns. ECF 32, PgID 249–50. The complaint alleges neither that

Jones took Plaintiff's children from him nor that Jones modified Plaintiff's parental




                                            4
rights. Plaintiff therefore failed to state a claim upon which relief can be granted as

to Jones and the Court will grant Jones's motion to dismiss.

II.   DHS Defendants

      DHS Defendants argue that they are entitled to qualified immunity from

Plaintiff's claims. ECF 42. DHS caseworkers and supervisors enjoy qualified

immunity for removing children from homes and making placement determinations.

See Ratte v. Corigan, 989 F. Supp. 2d 550, 563–64 (E.D. Mich. 2013); Brent v. Wayne

Cty. Dep't of Human Servs., 901 F.3d 656, 685 (6th Cir. 2018). Plaintiff must therefore

allege facts demonstrating that DHS Defendants infringed a constitutional right that

was clearly established at the time of their actions. See Pearson v. Callahan, 555 U.S.

223, 243–44 (2009).

      Plaintiff alleges that Defendants infringed four of his constitutional rights—

his First Amendment right to family association and unity, his Fourteenth

Amendment due process and equal protection rights, and his Fourth Amendment

right to be free from unreasonable search and seizure. The Court will address each

claim in turn.

      A. First Amendment Claim

      Plaintiff first alleges that Defendants infringed his and his children's First

Amendment rights of family association and unity. ECF 32, PgID 257–58. He alleges

that the First Amendment protects "a parent's right and a child's liberty interest in

familial integrity." Id. at 257. Familial integrity claims, however, do not implicate the

First Amendment. See Ballard v. Johnson, No. 15-11039, 2017 WL 1151166, at *8




                                           5
(E.D. Mich. Mar. 28, 2017) (citing Stanley v. Illinois, 405 U.S. 645, 651 (1972);

Santosky v. Kramer, 455 U.S. 745, 753 (1982)). Plaintiff therefore failed to allege that

the DHS Defendants violated his clearly established constitutional rights. DHS

Defendants are entitled to qualified immunity from the First Amendment claim.

      B. Fourteenth Amendment Due Process Claim

      Plaintiff next alleges that Defendants violated his Fourteenth Amendment due

process rights because he was not afforded constitutionally-sufficient procedure

before his children were removed from his custody. ECF 32, PgID 258–59. Although

the Michigan Supreme Court has already held that Plaintiff's due process rights were

infringed 3 when his children were removed from his custody, see In re Sanders 495

Mich. at 421–23, qualified immunity shields DHS Defendants from this claim. DHS

Defendants are immune unless Plaintiff pleaded facts sufficient to allege a violation

of a constitutional right that was clearly established at the time the DHS Defendants

acted. See Wilson, 526 U.S. at 609. "The dispositive question is 'whether the violative

nature of particular conduct is clearly established.'" Mullenix v. Luna, 136 S. Ct. 305,

308 (emphasis in original) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)).

Whether the right is clearly established must be determined "in light of the specific

context of the case, not as a broad general proposition." Id. (per curiam) (quoting

Brosseau v. Haugen, 543 U.S. 194, 198 (2004)).




3 Because the Court finds that DHS Defendants are shielded from Plaintiff's due
process claim by their qualified immunity, the Court makes no finding as to whether
DHS Defendants would otherwise be liable for the due process violation.


                                           6
      Here, the general proposition that "[t]he integrity of the family unit has found

protection in the Due Process Clause of the Fourteenth Amendment" was clearly

established at the time of the DHS Defendants' actions. See Stanley, 405 U.S. at 651.

The more specific right—whether proceeding in accordance with Michigan's

established "one-parent doctrine" was unconstitutional—was not clearly established

at the time of DHS Defendants' actions. Indeed, it was Plaintiff's case that established

that the doctrine was unconstitutional. See In re Sanders, 495 Mich. at 421–23. Until

that decision, the one-parent doctrine was an established doctrine grounded in a

Michigan statutory scheme that had existed "for more than 70 years." See id. at 423

(Markman, J., dissenting). The unconstitutionality of complying with that doctrine

when removing children from homes and modifying parental rights was therefore not

clearly established prior to when the DHS Defendants acted. Qualified immunity

shields DHS Defendants from Plaintiff's due process claim.

      C. Fourteenth Amendment Equal Protection Claim

      Plaintiff alleges that Defendants infringed his Fourteenth Amendment right

to equal protection. There are circumstances in which "[t]he integrity of the family

unit has found protection in the Equal Protection Clause of the Fourteenth

Amendment." See Stanley, 405 U.S. at 651 (citing Skinner v. Oklahoma ex rel.

Williamson, 316 U.S. 535, 541 (1942)). Those circumstances, however, exist only

when similarly situated individuals are treated differently. See Skinner, 316 U.S. at

539–41. To state a claim under the equal protection clause, Plaintiff "must adequately

plead that the government treated the plaintiff 'disparately as compared to similarly




                                           7
situated persons and that such disparate treatment either burdens a fundamental

right, targets a suspect class, or has no rational basis.'" Ctr. for Bio-Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer &

Sports Org. v. Charter Twp. of Shelby, 470 F.3d 286, 299 (6th Cir. 2006)).

      Plaintiff here alleges that his children are part Native American and that

Defendants' actions were animated by racial animus because of his children's

ancestry. See ECF 32, PgID 259. Plaintiff, however, makes a bare assertion of racial

animus and provides no facts to support the conclusion. He does not allege that his

children were treated disparately from any other similarly-situated individuals.

Plaintiff does allege that he was not provided the same equal protection rights as the

children's mother. Id. But Plaintiff fails to assert whether the different treatment he

alleges he received compared to the children's mother "burdens a fundamental right,

targets a suspect class, or has no rational basis." Napolitano, 648 F.3d at 379.

      Because Plaintiff fails to allege his children were treated differently than

similarly-situated individuals and fails to allege a constitutionally-problematic basis

for being treated differently than the children's mother, he fails to raise his equal

protection claim "above the speculative level." Twombly, 550 U.S. at 545. The equal

protection claim will therefore be dismissed.

      D. Fourth Amendment Search and Seizure Claim

      Finally, Plaintiff alleges that Defendants infringed his Fourth Amendment

right to be free from unreasonable searches and seizures. ECF 32, PgID 260. Plaintiff

asserts that there was "no removal order" and "no warrant" justifying DHS




                                           8
Defendants removing his children from his home. ECF 32, PgID 260. Plaintiff is

precluded from taking the position that Defendants were not acting pursuant to a

court order when they removed his children from his home on November 16, 2011

because he took a contrary position in his state court proceedings. The doctrine of

judicial estoppel prevents a party that succeeded by taking one position in court from

then asserting the opposite position in a later proceeding. See New Hampshire v.

Maine, 532 U.S. 742, 749 (2001).

       In his brief to the Michigan Supreme Court in In re Sanders, Plaintiff asserted

that "[t]he court held a preliminary hearing on November 16, 2011. After the hearing,

the court ordered the removal of the children and placed them with the DHS . . . ."

Br. for Appellant-Father, In re Sanders, 495 Mich. (No. 146680), 2013 WL 6212062,

at *4. The Michigan Supreme Court adopted Plaintiff's assertion into its own fact

statement when it found that Plaintiff was not afforded proper process before his

parental rights were altered. See In re Sanders, 495 Mich. at 402. Plaintiff cannot

now assert that the court did not order the children removed on that date. Because

"[t]he act of enforcing a court order . . . is intrinsically associated with a judicial

proceeding for which absolute immunity applies," DHS Defendants are immune from

Plaintiff's Fourth Amendment search-and-seizure claim. Brittingham v. Abner, No.

3:04-CV-593, 2005 WL 3454318, at *3 (E.D. Tenn. Dec. 16, 2005).

III.   Defendant Olver

       Despite numerous attempts, Defendant Lauren Olver has yet to be served. See

ECF 66, PgID 775–76. Plaintiff is proceeding in forma pauperis ("IFP"). See ECF 5.




                                          9
The Court may dismiss an IFP case at any time if it determines that Plaintiff has

failed to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

Plaintiff identifies Olver as a DHS caseworker. ECF 32, PgID 247. She is therefore

entitled to the same qualified immunity as the DHS Defendants. Because Plaintiff

has failed to state a claim upon which relief may be granted against the DHS

Defendants and his allegations against Defendant Olver do not alter the applicability

of the above analysis, the Court finds that Plaintiff has failed to state a claim upon

which relief may be granted against Defendant Olver.

IV.   Declaratory Judgment

      In addition to his request for monetary damages, Plaintiff asks the Court to

declare that Defendants violated Plaintiff's constitutional rights. ECF 32, PgID 260.

The Declaratory Judgment Act confers upon federal courts the ability to "declare the

rights and other legal relations of any interested party seeking such declaration[.]"

28 U.S.C. § 2201. Courts possess "unique and substantial discretion in deciding

whether to declare the rights of litigants." See W. World Ins. Co. v. Hoey, 773 F.3d

755, 758 (6th Cir. 2014) (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995)).

Because Plaintiff's claims for damages do not survive and a declaratory judgment

would not advance the case, the Court will exercise its discretion not to entertain the

declaratory judgment action. The Court will therefore dismiss the case in its entirety.

                                          ORDER

      WHEREFORE, it is hereby ORDERED that Defendant Rashaad Jones's

motion to dismiss [51] is GRANTED.




                                          10
        IT IS FURTHER ORDERED that DHS Defendants' motion to dismiss [42]

is GRANTED.

        IT IS FURTHER ORDERED that Defendant Olver is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        IT IS FURTHER ORDERED that the case is DISMISSED.

        IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE the

case.

        SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: January 25, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 25, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                             11
